EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan Sworen on August 19, 2021.

The application has been amended as follows: 
Claims 10 and 17 are amended as seen below:

--  10.	A method for attaching a breast adhesive for a nipple shield, comprising:
placing the nipple shield over a breast, such that a nipple of the breast is aligned with a protruding member of the nipple shield;
providing [[a]] the breast adhesive, the breast adhesive having a flexible U-shaped member having a plurality of flanges extending along an outer perimeter of the flexible member and an adhesive disposed on a rear side of the flexible member;
removing a removable back from the rear side of the flexible member;
aligning a nadir of the breast adhesive with a lowermost edge of the nipple shield, wherein the nadir is disposed opposite to an open end of the U-shaped member; and
aligning the breast adhesive with an edge of the nipple shield, such that an inner perimeter of the flexible member is positioned interior to an outer perimeter of the nipple 

17.	A method for attaching a breast adhesive for a nipple shield, comprising:
placing the nipple shield over a breast, such that a nipple of the breast is aligned with a protruding member of the nipple shield;
providing [[a]] the breast adhesive, the breast adhesive having a flexible U-shaped member having a plurality of flanges extending along an outer perimeter of the flexible member and an adhesive disposed on a rear side of the flexible member, wherein the plurality of flanges form the entire outer perimeter of the flexible member;
removing a removable back from the rear side of the flexible member;
aligning a nadir of the breast adhesive with a lowermost edge of the nipple shield, wherein the nadir is disposed opposite to an open end of the U-shaped member;
aligning the breast adhesive with an edge of the nipple shield, such that an inner perimeter of the flexible member is positioned interior to an outer perimeter of the nipple shield and the outer perimeter of the flexible member is positioned on the breast and exterior to the outer perimeter of the nipple shield; and
positioning the distal ends of the breast adhesive above the nipple of the breast when secured to the nipple shield.  --



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is McCoy (US PG Pub 2012/0165730) in view of Diaz (US Patent No. 4,992,074), as discussed in the Non-Final Rejection. McCoy and Diaz together teach all of the claim limitations except for aligning a nadir of the breast adhesive with a lowermost edge of the nipple shield, wherein the nadir is disposed opposite to an open end of the U-shaped member.
In contrast, Diaz explicitly teaches wherein “the bottom edge 26 of the adhesive wing extends approximately two inches from the bottom edge 18 of the form 10” (see Fig. 4 and column 4, lines 24-26). It is noted that the positioning of the adhesive wing slightly below the breast forms allows the breast forms to be held securely in place on the wearer’s body, and to lift and support the breasts from below (see Figs. 4-5; column 2, lines 2-23; column 3, lines 37-52; and column 4, lines 20-35). Modifying the placement of the adhesive wings to be aligned with the lowermost edge of the breast form would likely decrease the supporting and lifting effect of the breasts forms, as doing so would eliminate the supportive connection between the adhesive wing and the wearer’s torso from underneath the breasts.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-17 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELYN BRAVO/Primary Examiner, Art Unit 3732